

 S2246 ENR: To designate the health care center of the Department of Veterans Affairs in Tallahassee, Florida, as the Sergeant Ernest I. “Boots” Thomas VA Clinic, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 2246IN THE SENATE OF THE UNITED STATESAN ACTTo designate the health care center of the Department of Veterans Affairs in Tallahassee, Florida,
 as the Sergeant Ernest I. Boots Thomas VA Clinic, and for other purposes.1.Redesignation of a Department of Veterans Affairs Clinic in Florida(a)DesignationThe Health Care Center of the Department of Veterans Affairs located at 2181 Orange Avenue in Tallahassee, Florida, shall after the date of the enactment of this Act be known and designated as the Sergeant Ernest I. Boots Thomas VA Clinic.(b)ReferencesAny reference in any law, regulation, map, document, paper, or other record of the United States to the clinic referred to in paragraph (1) shall be considered to be a reference to the Sergeant Ernest I. Boots Thomas VA Clinic.Speaker of the House of RepresentativesVice President of the United States and President of the Senate